Title: From Thomas Jefferson to John M. O’Connor, 16 May 1824
From: Jefferson, Thomas
To: O’Connor, John M.


                        
                        
                            Monto
                            May 16. 24.
                    Th: Jefferson returns his thanks to Major O’Connor for the treatise on the science of war & fortifications which he has been so kind as to send him. too far advanced in  years to attend to subjects of that kind he will beg leave to place it where it will become truly useful in the library of  the University of Virginia which will be opened now with little delay. from this institution he hopes  a great regeneration in the character of his native state, which for want of public instruction,  at home, has for some time had great difficulties to obtain it. the times are much clouded on both sides of the Atlantic. but public sentiment can never retrograde, and the advances daily making in the improvement of the human mind, ensure  an ultimate issue in that of the condn of man. he prays Majr O’Connor to accept his respectful salutns